                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY ARNOLD,                                 )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )
                                              )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                           )
ST. JOSEPH PUBLIC LIBRARY,                    )
OFFICER REBECCA HAILEY (IN HER                )
PERSONAL AND PROFESSIONAL CAPACITY)           )
                                              )
                                              )
                Defendants                    )


      PLAINTIFF’S REPLY SUGGESTIONS TO HER MOTION FOR SUMMARY
                              JUDGMENT

       COMES NOW, Plaintiff, Stacy Arnold, and presents these reply suggestions in support

of her motion for summary judgment on Count I. Plaintiff wishes to engage in petitioning on the

external grounds of a place that is a forum for information and ideas—a public library—and a

sidewalk with the ability to greet and actively approach people, without being confined to a box,

and without the burden of ambiguity of interpretation. In Count I, Plaintiff alleges that the

Library policy on petitioning is unconstitutional on its face and impermissibly vague. She also

alleges that St. Joseph Code Ordinance 20-51 is unconstitutional as applied to peacefully

petitioning on the external grounds of a Library and the sidewalk in question, regardless of title,

and as it was applied to her. Defendants City of St. Joseph and Rebecca Hailey, in her

professional capacity (hereinafter “City”) and St. Joseph Public Library (hereinafter “Library”)

oppose Plaintiff’s motion. The City argues that Plaintiff’s motion must fail because Officer


                                                  1

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 1 of 30
Hailey had probable cause, the Court cannot rewrite an Ordinance, and the controversy is moot.

Defendant City1 and Defendant Library argue that Plaintiff has not overcome Defendant

Library’s affirmative defenses2, that the Library policy is inapplicable to the private property,

that the policy is not impermissibly vague, that the policy is reasonable and narrowly tailored,

and that the policy is not subject to strict scrutiny. Neither the City nor the Library has advanced

an argument countering or disputing Plaintiff’s support for her claim that the private property in

question in subject to First Amendment scrutiny.

         The constitutionality of the Ordinance and the Library policy are issues of law, and

despite Defendants’ protestations that Plaintiff does not have a personal stake in the controversy,

Plaintiff’s personal stake in the controversy is tremendously and painfully obvious. See Sixth

Declaration of Stacy Arnold, attached hereto as Exhibit A. See also Plaintiff’s Suggestions in

Opposition to the Library’s Motion for Summary Judgment (ECF 95), which Plaintiff

incorporates by reference. Count I is ripe for summary judgment.

    PLAINTIFF’S REPLY TO DEFENDANTS RESPONSES TO HER STATEMENTS OF
                         UNCONTROVERTED FACTS

         Plaintiff has included replies to Defendants’ objections, and, in some cases additional

documentation. Not all statements have a reply. While Plaintiff contests some of Defendants

objections, she also respectfully requests that this Court consider the material cited in these



1
  Defendant City has incorporated the Library’s Motion for Summary Judgment and supporting suggestions, as well
as the Library’s Suggestions in Opposition to Plaintiff’s motion for summary judgment as applicable. (ECF 93, p.
16).
2
  Said “affirmative defenses” are all boilerplate and lack specificity and supporting facts. That stated, factually
unsupported issues raised in said “affirmative defenses” such as subject matter jurisdiction, the adequacy of
Plaintiff’s claims, standing, ripeness, mootness, and the constitutionality of the restrictions in the Library policy
have been discussed and argued by Plaintiff at length in a manner that is far from frivolous. See Plaintiff’s First
Amended Complaint (ECF 19), Plaintiff’s Suggestion in Opposition to the Library’s Motion to Dismiss Party (ECF
38), Plaintiff’s Motion for Leave to File a Sur-Reply to the Library’s Reply to Plaintiff’s Suggestion in Opposition
of Dismissal (ECF 45), Plaintiff’s Motion for Summary Judgment and Suggestions in Support (ECF 86 & 87),
Plaintiff’s Suggestions in Opposition to the City’s Motion for Summary Judgment (ECF 94), and Plaintiff’s
Suggestions in Opposition to the Library’s Motion for Summary Judgment (ECF 95).

                                                          2

           Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 2 of 30
reply suggestions, as well as Plaintiff’s pro se status and lack of experience, and give an

opportunity to properly support or address any fact that the Court may still consider improperly

asserted, or to consider such a fact undisputed for the purposes of this motion. The Court may

do this per Fed. R. Civ. P. 56(e)(1) and 56(e)(2), and Plaintiff respectfully makes this request in

the interest of substantive justice and adequate development of the record. Moreover, Defendants

claim that many of Plaintiff’s facts are immaterial. To any such claim Plaintiff replies that

Defendants are looking through the narrow lens of their own legal theories, which Plaintiff has

disputed in the argument section of this reply, her suggestions in opposition to Defendants’

summary judgment motions, and the suggestions in support of this motion.


   1. On or around noon on January 30, 2018, Plaintiff was circulating a petition in front of the

East Hills Library, a library within the St. Joseph Public Library Branch. (ECF 24 ⁋ 12). See

also excerpts from the Library’s 26a disclosures—SJPL000001, 2—attached hereto as Exhibit 1.

       City’s Response: It is uncontroverted that Plaintiff was circulating a petition in front

       of the East Hills Library. It is also uncontroverted Plaintiff was conducting this activity in

       the parking lot of the library which is private property owned by the East Hills Mall.

       (citations omitted).

       Library’s Response: Not controverted for the purposes of this motion that Plaintiff was

        circulating a petition near the library on January 30, 2018. This fact is irrelevant and not

       material…

   2. The East Hills Library, a separate physical structure from the East Hills Mall, is accessed

from a vehicular right-of-way from which one can also access the East Hills Mall, Office Depot,

JOANNE Fabrics and Crafts, New China Super Buffet, and other businesses. Below is a picture

of the Library, retrieved from Google maps.


                                                 3

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 3 of 30
It is approximately four tenths of a mile from the intersection of Frederick Avenue and North

Woodbine Road to the East Hills Library. The two pictures that follow are from google maps.

The first is a larger aerial view which includes the entire mall, and the second focuses in a bit

more on the Library (the public bus stops are also visible).




                                                  4

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 4 of 30
                              5

Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 5 of 30
Pictures of the turn-off to the vehicular right-of-way that leads to the Library and the vehicular

right-of-way are shown below. Once again, both pictures are from google maps.




                                                 6

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 6 of 30
        City’s Response: Objection. This request is compound and not properly supported for

        summary judgment under the rules. However, without waiving said objection, this

        statement is immaterial to Plaintiff’s request for summary judgment and immaterial to

        the City’s and Officer Hailey’s entitlement to summary judgment in this case.

        Library’s Response: Objection. Plaintiff fails to identify any particular material in the

        record to support her contention – i.e., some record, document, or testimony as required

        by Fed.R.Civ.P. 56(c)(1). It should therefore be disregarded. This fact is irrelevant and

        not material…

Plaintiff’s Reply: Google maps is well-known source of information regarding locations and

distances that is not subject to reasonable dispute. Please see also the Ninth Declaration of

Stacy Arnold, attached hereto as Exhibit B. Additional photos taken by Plaintiff are also

attached hereto as Exhibit C. Should the Court find that gaps remain in the record concerning

the location and surroundings of the East Hills Library, Plaintiff respectfully request an

opportunity to supplement the information in order to adequately develop the record concerning

this point.

    3. Shortly after 12pm on January 30, 2018, Roger Clary, a mall security guard, told Plaintiff

                                                  7

          Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 7 of 30
that she could not petition at the Library, that the mall owned the entire Library and no one had

ever been allowed to petition there. At no point did he inform Plaintiff of the existence of a

designated area and ask Plaintiff to move to and/or remain in said area. He also called the police.

(ECF 24 ¶ 17, 18, 21). See also East Hills Security Department Incident Report, pp. 2, excerpted

from Roger Clary’s Responses to Plaintiff’s Requests for Production of Documents To Def.

Clary attached hereto as Exhibit 2 as well as excerpts from Roger Clary’s Answers to Plaintiff’s

First Interrog. To Def. Clary at Interrog. 6-7, attached hereto as Exhibit 3.

       City’s Response: This statement is largely uncontroverted. However, it is immaterial…

       Library’s Response: Not controverted for the purposes of this motion that Plaintiff and

       Roger Clary had an interaction on January 30, 2018. This fact is irrelevant and not

       material…

   4. On or around 12:30pm on January 30, 2018, Defendant Hailey, a police officer for the

City of St. Joseph, placed Plaintiff under arrest. (ECF 26 ¶ 16).

       City’s Response: Uncontroverted but immaterial…

       Library’s Response: Not controverted for the purposes of this motion but not relevant or

        material…

   5. The arrest occurred after Plaintiff had communicated her belief to her arresting officer,

Defendant Hailey, that the area in question was a public forum, communicated to Defendant

Hailey that she would not disobey an order, communicated to Defendant Hailey that she,

Plaintiff, would leave if Defendant Hailey wanted her to leave, and asked Defendant Hailey for

her badge number. See Exhibit E from ECF 19, which was delivered to the Court along with

Plaintiff’s Complaint in the form of an audio CD.

       City’s Response: Controverted…



                                                 8

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 8 of 30
       Library’s Response: Not controverted for purposes of this motion that Exhibit E is an

       audio recording delivered with Plaintiff’s Complaint (ECF No. 1). Defendant objects to

       Plaintiff’s attempt to summarize or misstate the contents of the recording. This fact is

       irrelevant and not material…

   6. Plaintiff was subsequently charged with trespassing, St. Joseph City Ordinance 20-51.

See Plaintiff’s ticket, attached hereto as Exhibit 4.

       City’s Response: Uncontroverted, yet immaterial…

       Library’s Response: Not controverted for purposes of this motion but not relevant or

        material…

   7. St. Joseph City Ordinance 20-51 reads as follows: “Trespass. (a) A person commits the

offense of trespass if he enters or remains unlawfully upon real property of another. The fact that

a person has no intent to enter unlawfully or remain unlawfully is no defense to this section. (b)

A person enters unlawfully or remains unlawfully in or upon premises when he is not licensed or

privileged to do so. A person who, regardless of his purpose, enters or remains in or upon

premises which are at the time open to the public does so with license and privilege unless he

defies a lawful order not to enter or remain, personally communicated to him by the owner of

such premises or by other authorized person. A license or privilege to enter or remain in a

building which is only partly open to the public is not a license or privilege to enter or remain in

that part of the building which is not open to the public. (c) Trespass is a misdemeanor.

       City’s Response: Uncontroverted. The St. Joseph trespass ordinance 20-51 speaks for

        itself, is content neutral, and thus is constitutional.

       Library’s Response: Not controverted for purposes of this motion but not relevant or

        material…



                                                   9

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 9 of 30
    7.3 The East Hills Mall and the East Hills Library have separate addresses. The address of

the East Hills Mall is 3702 Frederick Ave, St. Joseph, MO 64506. The address of the East Hills

Library is 502 N Woodbine Rd, St. Joseph, MO 64506. (ECF 24 ¶ 36); (ECF 26 ¶ 20).

The address listed on Plaintiff’s trespass ticket was the address for the mall.

        City’s Response: Uncontroverted…

        Library’s Response: Not controverted for purposes of this motion but not relevant or

         material…

    8. There is a sidewalk that runs parallel to the entrance of the East Hills Library. (ECF 24 ¶

        37) For pictures, see ECF 19, Exhibits G, H, I & J.

        City’s Response: Uncontroverted…

        Library’s Response: Not controverted for purposes of this motion that there is a sidewalk

        in front of the entrance to the library. This fact is irrelevant and immaterial…

    9. Although it extends far beyond the library doors, the sidewalk has a beginning and an

end. (ECF 24 ¶ 37).

        City’s Response: Uncontroverted…

        Library’s Response: Not controverted for purposes of this motion that there is a sidewalk

         in front of the entrance to the library. This fact is irrelevant and not material…

    10. In front of the sidewalk is a single row of parking spaces, in front of the spaces is a

vehicular pass-through that cars must utilize to access the library, and on the other side of the

vehicular pass-through sits the mall parking lot. (ECF 24 ¶ 37).

        City’s Response: Uncontroverted…

        Library’s Response: Not controverted for purposes of this motion that there is a row of


3
  Number 7 was duplicated in Plaintiff’s suggestions supporting her motion for summary judgment. Apologies for
the oversight.

                                                       10

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 10 of 30
        parking spaces in front of the sidewalk. The other statement contained in this “fact” do

       not appear to be consistent with the photographs and other depictions of the property

       which Plaintiff has provided to support other facts in her Suggestions. Plaintiff has not

       properly supported these statement as required by Fed.R.Civ.P. 56(c)(1). Defendant is not

       bound by any answer of another Defendant. The fact is also irrelevant and not material…

Plaintiff’s Reply: Please see the Ninth Declaration of Stacy Arnold, attached hereto as Exhibit

B and additional pictures, attached hereto as Exhibit C. Due to the Library’s absence of

particularity, Plaintiff is unsure what exactly what the Library is claiming is inconsistent with

the pictures attached. Drivers certainly need not turn around after they have driven past the

Library to access it, and may park before passing the entire Library, but again due to the

Library’s lack of specificity, Plaintiff is unsure if this observation adequately addresses its

consistency concern.

   11. A statue of a girl with a dove surrounded by sidewalk now stands in place of what was

once five parking spaces in the single row of spaces in front of the library. (ECF 24 ¶ 37). See

also ECF 19, Exhibit K.

       City’s Response: This statement is largely uncontroverted…

       Library’s Response: Not controverted for purposes of this motion that there is a statute of

        a girl with a dove in front of the library. This fact is irrelevant and not material…

   12. The sidewalk surrounding the statue is intertwined with and physically indistinguishable

from the sidewalk that is parallel to the library. (ECF 24 ¶ 37).

       City’s Response: This statement is largely uncontroverted…




                                                  11

        Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 11 of 30
       Library’s Response: Not controverted for purposes of this motion that there is a sidewalk

       next to the statute of a girl with a dove in front of the library. This fact is irrelevant and

       not material…

   13. There are four benches, two to the right and two to the left of the statue.

(ECF 24 ¶ 37).

       City’s Response: This statement is largely uncontroverted…

       Library’s Response: Not controverted for purposes of this motion that there are benches

       near the statue of a girl with a dove in front of the library. This fact is irrelevant and not

       material…

   14. Between the statue and the sidewalk are rocks. (ECF 24 ¶ 37).

       City’s Response: This statement is largely uncontroverted…

       Library’s Response: Not controverted for the purposes of this motion that there are rocks

       around the statute. This fact is irrelevant and not material…

   15. There was, at the time of Plaintiff’s arrest, and on January 2, 2019, a sign in the rocks that

read: “Rock Garden/Take a rock for inspiration/Share one for motivation/or/Leave a rock to help

the garden grow!” (ECF 24 ¶ 37). See ECF 19, Exhibit L for a picture.

       City’s Response: This statement is largely uncontroverted…

       Library’s Response: Not controverted for purposes of this motion that the photo attached

       to Plaintiff’s Amended Complaint (ECF No. 19-12) containing this sign. The fact is

       irrelevant and not material…

   16. Messages as well as artwork were displayed on some of the rocks in the garden.

 (ECF 24 ¶ 37).

       City’s Response: This statement is largely uncontroverted…



                                                  12

        Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 12 of 30
        Library’s Response: Although this fact is not properly supported, as required by

         Fed.R.Civ.P. 56(c)(1) and is not relevant or material to the Plaintiff’s remaining claim

        asserted against this Defendant, this fact is not controverted for the purposes of this

        motion.

Plaintiff’s Reply: Please see the Ninth Declaration of Stacy Arnold, attached hereto as Exhibit

B.

     17. There is a plaque in front of the statue that reads: “Girl With Dove/Artist: Tom

Corbin/Generously donated to the St. Joseph Public Library by the Bradley Charitable Trust and

the William T. Kemper Foundation Commerce Bank, Trustee.” (ECF 24 ¶ 37). See ECF 19,

Exhibit M for a picture.

        City’s Response: This statement is largely uncontroverted…

        Library’s Response: Not controverted for purposes of this motion that the photo attached

        to Plaintiff’s Amended Complaint (ECF No. 19-13) containing this plaque. This fact is

        irrelevant and not material…

     18. According to Google maps, public bus stops 13 and 19 are located in front of the statue.

        City’s Response: This statement is largely uncontroverted…

        Library’s Response: Objection. Plaintiff fails to identify any particular material in the

        record to support her contention – i.e., some record, document or testimony as required

        by Fed.R.Civ.P. 56(c)(1). It should therefore be disregarded. Regardless, this fact is

        irrelevant and not material…

Plaintiff’s Reply: Google maps is a well-known source of information, the accuracy of which is

not subject to reasonable dispute. Please see the Ninth Declaration of Stacy Arnold, attached

hereto as Exhibit B, for additional documentation. See also the bus schedule for the City of St.



                                                 13

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 13 of 30
Joseph, also a source of information the accuracy of which is not subject to reasonable dispute,

https://www.stjoemo.info/312/Routes-Time-Tables (retrieved on December 3, 2020), specifically

Route 13, https://www.stjoemo.info/DocumentCenter/View/219/13-Route-map?bidId=,

(retrieved on December 3, 2020) and Route 19,

https://www.stjoemo.info/DocumentCenter/View/6292/19-Route-Map?bidId= (retrieved on

December 3, 2020). Should the Court find that gaps remain in the record concerning the fact

that a public bus stop is location in front of the East Hills Library, Plaintiff respectfully request

an opportunity to supplement the information in order to adequately develop the record

concerning this point.

   19. The Library owns the property from and including the portions of the sidewalk that are

parallel to the Library (not to include the parts of the sidewalk to the front, right, and left of the

statue), and the East Hills Mall owns the parking spaces and the vehicular pass-through. See the

Library final plat excerpted from the Library’s initial 26(a) disclosures—SJPL000007—attached

hereto as Exhibit 5. See also ECF 19, Exhibits N and O.

       City’s Response: It is uncontroverted the East Hills Mall owns the parking lot in front of

       the library. The remaining statement is immaterial to Plaintiff’s request for summary

       judgment and immaterial to the City’s and Officer Hailey’s entitlement to summary

       judgment in this case.

       Library’s Response: Not controverted for purposes of this motion that the parking lot in

       front of the library building is owned by the East Hills Mall. Defendant objects to

       Plaintiff’s attempt to summarize and mischaracterize the contents of the plat. The legal

       document speaks for itself. Defendant also objects to Plaintiff’s contention to the extent it




                                                  14

        Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 14 of 30
        contains unsupported allegations and legal argument. Fed.R.Civ.P. 56(c)(1). This fact is

        also irrelevant and not material…

Plaintiff’s Reply: Defendants’ reluctance to even admit that the sidewalk adjacent to the Library

is publicly owned is in itself telling and amplifies the reason why the First Amendment is

implicated on property serving a public purpose, regardless of title. Nonetheless, the City

Rebecca Hailey and the Library appear to have admitted this fact per Local Rule 56.1(b)(1) and

at least the City and Rebecca Hailey have admitted this fact per Fed. R. Civ. P. 56. In support of

this fact see also a screenshot of an email between Plaintiff and St. Joseph Department of Public

Works, attached hereto as Exhibit D, an attachment from said email, attached hereto as Exhibit

E, and a declaration by Plaintiff that Plaintiff was the recipient of the contents of said email,

attached hereto as Exhibit F. Should the Court find that gaps remain in the record concerning

the ownership of the sidewalk adjacent to the East Hills Library, Plaintiff respectfully request an

opportunity to supplement the information in order to adequately develop the record concerning

this point.

    20. An area where five parking spaces used to be is owned by the mall with an easement

granted to the Library for the purpose of the installation of a statue and related landscaping. See

excerpts from the Library’s initial 26(a) disclosures—SJPL000008 - SJPL000009—attached

hereto as Exhibit 6. See also ECF 19, Exhibit P.

        City’s Response: It is uncontroverted the East Hills Mall owns the parking lot in front of

        the library. The remaining statement is immaterial to Plaintiff’s request for summary

        judgment and immaterial to the City’s and Officer Hailey’s entitlement to summary

        judgment in this case.




                                                 15

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 15 of 30
       Library’s Response: Not controverted for purpose so this motion that the statute of the

       girl with a dove in front of the library sits on an easement for that purpose. Defendant

       objects to Plaintiff’s attempt to summarize and mischaracterize the contents of the

       easement. The legal document speaks for itself. Defendant also objects to Plaintiff’s

       contention to the extent that it contains unsupported allegations and legal argument.

       Fed.R.Civ.P. 56(c)(1). This fact is irrelevant and not material…

   21. The Library had a published policy on petitioning and the distribution of literature at the

time of Plaintiff’s arrest. This policy indicated that petitioning was allowed in undifferentiated

“areas designated by staff,” and that petitioners were “not to pursue patrons.” See an excerpt

from the Library’s 26(a) disclosures—SJPL000005—attached hereto as Exhibit 7.

       City’s Response: The library’s policy is uncontroverted. However, this statement is

       immaterial…

       Library’s Response: Not controverted for the purposes of this motion that Defendant had

       a policy that covered petitioning and the distribution of literature at this time. Because

       that policy has been revised and is no longer in effect, this fact is irrelevant and not

       material…

   22. Another similar, but more detailed policy was implemented on 8/23/2019. This is the

current policy as of 10/11/2020. It maintained the “pursue patrons” language from the initial

policy as well as the designated areas; it also included a picture indicating where the designated

area at the East Hills Library is located. See an excerpt from the Library’s 26(a) disclosures—

SJPL000010 – SJPL000011—attached hereto as Exhibit 8.

       City’s Response: The Library’s policy is uncontroverted. However, this statement is

        immaterial…



                                                 16

        Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 16 of 30
         Library’s Response: Not controverted for purposes off this motion that Defendant’s

         Board of Trustees adopted its current Policy for Public Assembly and Petitioning and

         Distribution of Literature on Library District Property on July 23, 2019 which is attached

         in its entirety as Exhibit 2 to the Affidavit of Mary Beth Revels (Exhibit A) to

         Defendant’s Suggestions in support of Motion for Summary Judgment (ECF No. 89).

      23. Plaintiff returned to the external grounds of the East Hills Library on several occasions in

February 2020 to petition for another cause that she cares about. (ECF 45, Ex. 1 ¶ 23). Plaintiff

wanted to petition as she was doing before her arrest on 1/30/2018, but, for fear of arrest,

Plaintiff confined herself to what she interpreted as the designated area. (ECF 45, Ex. 1 ¶¶ 4 &

5).

         City’s Response: Controverted. This statement is vague and argumentative. However,

         this statement is immaterial…

         Library’s Response: Not controverted for purposes of this motion that Plaintiff returned

         to the Library in February 2020 and was able to canvass for petitions…

Plaintiff’s Reply: This fact is properly supported by affidavit, uncontested in any meaningful or

properly supported way, and should be deemed admitted per Local Rule 56.1 and Fed. R. Civ. P.

56. Pursuant to Local Rule 56.1(d) a copy of the affidavit referred to in this statement of fact is

attached hereto as Exhibit G.

      24. In February 2020, Plaintiff received two verbal interpretations of the designated area

from East Hills Library staff that were more restrictive than the area indicated on the written

policy (ECF 45, Ex. 1 ¶¶ 6, 7, & 19).

         City’s Response: Objection. This statement is vague, involves hearsay and is

          argumentative. However, this statement is immaterial…



                                                   17

          Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 17 of 30
       Library’s Response: Not controverted for purposes of this motion that on the first day

       Plaintiff was at the Library to petition in February of 2020, a Library employee, when

       asked by Plaintiff, initially indicated a more restrictive area for petitioning outside the

       Library than what is provided for in the policy, but that later that day the employee came

       back out and told Plaintiff that the employee had made a mistake. (citations omitted).

   25. The Library was asked to produce any records or studies which may indicate that

petitioning on its external grounds interferes with its intended purpose and the Library produced

no such records. See excerpts from St. Joseph Public Library’s Responses to Plaintiff’s Request

for Production of Documents To Def. Library at Request No. 2, attached hereto as Exhibit 9.

Moreover, the Library was asked in an interrogatory if the designated area served a purpose that

could not similarly be served by requiring that petitioning take place a reasonable distance from

the entrance, and the Library indicated no reason, and, indeed, seemed confused by the question.

See excerpts from St. Joseph Public Library’s Answers to Plaintiff’s First Interrog. To St. Joseph

Public Library at Interrog. 8, attached hereto as Exhibit 10.

       City’s Response: Objection. This statement is vague, involves hearsay and is

argumentative. However, this statement is immaterial…

       Library’s Response: Defendant objects to Plaintiff’s attempt to mischaracterize and

       misstate the contents of Defendant’s discovery responses. The responses speak for

       themselves. Defendant also objects to Plaintiff’s contention to the extent it contains

       unsupported allegations and legal argument. Fed.R.Civ.P. 56(c)(1). The evidence cited by

       Plaintiff does not support her contention and it should be disregarded.

Plaintiff’s Reply: Defendants’ objections are boilerplate and unsupported. With the arguable

exception of Defendant Library seeming confused by a question, the evidence cited clearly



                                                 18

        Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 18 of 30
supports Plaintiff’s contentions and Defendants cite nothing to the contrary. Fed. R. Civ. P.

56(c)(1)(A).

     26. Plaintiff would like to return to the East Hills Library in the future to petition for another

cause that she cares about and to participate in expressive activities. While Plaintiff does not

wish to impede the ingress or egress of Library patrons, Plaintiff would like to petition on the

external grounds of the public East Hills Library, regardless of title, without being confined to a

designated area or other paternalistic constraints, without being burdened by ambiguity of

interpretation, and without fear of arrest.

        City’s Response: Objection. This statement is not a fact but an argument and an incorrect

         argument at that. The fact is also not supported by the record as required by Federal Rule

         56 and Local Rule 56.1. Nonetheless, this statement is immaterial…

        Library’s Response: Objection. Plaintiff fails to identify any particular material in the

        record to support her contention – i.e., some record, document, or testimony as required

        by Fed.R.Civ.P. 56(c)(1). Defendant also objects to Plaintiff’s contention to the extent it

        contains legal argument. It should therefore be disregarded.

Plaintiff’s Reply: Please see the Sixth Declaration of Stacy Arnold, attached hereto as Exhibit

A.

     PLAINTIFF’S RESPONSES TO DEFENDANTS’ ADDITIONAL STATEMENTS OF
                         UNCONTROVERTED FACTS

        Plaintiff incorporates by reference her arguments and responses to the allegedly

uncontroverted facts advanced by the Library and the City in her suggestion in opposition to

their summary judgment motions (ECF 94, 95).




                                                   19

          Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 19 of 30
   THE NATURE OF PLAINTIFF’S REQUEST TO THE COURT INVOLVING THE
          CITY ORDINANCE, ST. JOSEPH CODE ORDINANCE 20-51

       While Plaintiff’s First Amended Complaint and Motion for Summary Judgment were not

written or pled with the experience of an attorney, behind no WHEREFORE clause or elsewhere

can one find a request that the Court rewrite the Ordinance. The challenge to the city ordinance is

an as-applied challenge. See Plaintiff’s First Amended Complaint, ECF 19, ¶¶ 56, 57.

(“Wherever the title of a public library may rest, St. Joseph City Code Ordinance 20-51 is

unconstitutional as applied to peacefully petitioning on its exterior grounds…Moreover, St.

Joseph City Code Ordinance 20-51 is unconstitutional as applied to a sidewalk, including all of

the public sidewalk surrounding the East Hills Library.”). See also Plaintiff’s Suggestions in

Opposition to the City’s Motion for Summary Judgment (ECF 94, p. 24, 25), requesting a

“declaration that St. Joseph Code Ordinance 20-51 is unconstitutional as applied to peacefully

petitioning on the sidewalk in question and the external grounds of the East Hills Library and an

injunction enjoining Defendants and their agents from repeating their complained of behavior.”

See also Plaintiff’s Motion for Summary Judgment (ECF 86) stating that “St. Joseph Ordinance

20-51 is unconstitutional as applied to peacefully petitioning on the external grounds of a public

library and a sidewalk, regardless of title.” Plaintiff’s argument, which is clear from the

suggestions in support of her motion, is that the ordinance is unconstitutional as it was applied to

Plaintiff and as it was applied to petitioning in front in front of a library and the sidewalk in

question because “petitioning is core political speech that is protected on the exterior grounds of

a public library, regardless of title, and that any restrictions must be narrowly tailored;” because

“petitioning is core political speech that is protected on interior sidewalks of public buildings

used for public purposes, regardless of title, and that any restrictions must be narrowly tailored;”

and because “Defendant City of St. Joseph (to include Defendant Officer Rebecca Hailey, in her


                                                  20

        Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 20 of 30
official capacity) did not follow the First Amendment requirement of giving the benefit of the

doubt to protecting instead of stifling speech.” (ECF 86). While Plaintiff’s motion for summary

judgment may or may not have mixed up the order of what should have gone before and after the

WHEREFORE clause, “[a] document filed pro se is to be liberally construed,” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (internal citations and quotations omitted) and the context of the

motion itself makes Plaintiff’s as-applied challenge to the ordinance clear, in addition to the fact

that a declaration that the ordinance is unconstitutional as it was applied to Plaintiff and as

applied to peacefully petitioning in front of a public library and on the sidewalk in question and

an injunction enjoining the same is also relief that Plaintiff is seeking with respect to the

ordinance.

                                           ARGUMENT

   I.        THE EXISTENCE OF PROBABLE CAUSE IS IMMATERIAL TO
             SUMMARY JUDGMENT ON COUNT I

        Count I seeks declaratory and injunctive relief, not damages. Whether or not probable

cause or the doctrine of qualified immunity shields parties from damages in other causes of

action seeking damages is immaterial to Count I. “[I]mmunity from damages does not ordinarily

bar equitable relief as well.” Wood v. Strickland, 420 U.S. 308, 314-315, n.6. “Qualified

immunity does not apply to a claim for injunctive relief.” Hamner v. Burls, 937 F.3d 1171, 1175

(8th Cir. 2019). See also Faith Baptist Church v. Waterford Tp., 522 Fed. Appx. 322, 328 (6th Cir.

2013) (“An official’s qualified immunity does not preclude declaratory and injunctive relief.”);

Hydrick v. Hunter 669 F.3d 937, 939-940 (9th Cir. 2012) (“Qualified immunity is only an

immunity from a suit for money damages, and does not provide immunity from a suit seeking

declaratory and injunctive relief.”).




                                                  21

        Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 21 of 30
   II.      THE SIDEWALK IN QUESTION IS A PUBLIC FORUM, NOT A LIMITED
            PUBLIC FORUM

         Noting Plaintiff’s commentary regarding the forum analysis, Defendants comment that

“this Court is bound to follow U.S. Supreme Court and 8th Circuit precedent, in that order.” See

Defendant St. Joseph Public Library’s Suggestions in Opposition to Plaintiff’s Motion for

Summary Judgment, ECF 96, p.10. While Plaintiff’s criticism of the forum analysis is certainly

ubiquitous throughout Plaintiff’s motion, the need for this Court to follow precedent is not lost

on Plaintiff. However, it simply does not follow that this Court should adhere to Defendants’

self-serving and scantily supported interpretive theory of the dispositive particulars of the forum

analysis. Defendants assert that the sole criterion that is dispositive of a location to be deemed a

public forum is its intended use. Id. p.12. Indeed, Defendants’ theory of the dispositive magic of

the forum analysis, hereinafter the “stated purpose interpretation,” involves two premises: 1)

that the intended use of the property is wholly dispositive and 2) that the “intended use” theory

turns not upon compatibility with First Amendment activities with the use of the place in

question, but instead upon whether or not the primary use of the place in question is to provide a

forum for citizens to talk about public questions. See Defendant St. Joseph Public Library’s

Motion for Summary Judgment, ECF 89, p.10. (“The Library’s purpose is to allow its patrons to

check out books and other informational resources and materials, not to provide an open forum

for debate.”).

         Notably, Plaintiff criticized the stated purpose interpretation in her motion for summary

judgment, commenting that this interpretation “makes a mockery of both democracy and the

First Amendment by striking at its heart…[it] carries with it the premise that government

officials must, at their discretion, designate a place specifically for the free exchange of ideas as

a precondition for first Amendment protections—an interpretation that conflates the category of


                                                  22

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 22 of 30
a traditional public forum with a designated public forum and employs circular logic to

effectively collapse the category of a traditional public forum altogether.” Plaintiff’s Suggestions

in Support of her Motion for Summary Judgment on Count I, ECF 87, p. 29. However the fact

that the stated purpose interpretation of the forum analysis offends logic and is deconstructive of

any foundation of rights secured under the First Amendment likely does not relieve the Court of

ruling in favor the of the same if that is what is required by the applicable caselaw and precedent

when viewed through the context of the forum analysis.

        To support their self-serving theory that the stated purpose interpretation is indeed the

dispositive magic of the forum analysis Defendants point 1) to a four-Justice plurality opinion of

the Supreme Court and 2) a sole circuit court decision. The caselaw referenced by Defendants is

simply insufficient to support their theory.

        To begin, the four-Justice plurality opinion cited by Defendants is no more binding than

the other four-Justice plurality opinion that is in Plaintiff’s favor. Moreover, even assuming,

arguendo, that the four-Justice opinion cited by Defendants were controlling, the stated purpose

interpretation does not follow. Indeed, the four-Justice plurality in Kokinda cited a plethora of

characteristics enjoyed by sidewalks that are public fora: a public passageway, a throughfare,

continually open, often uncongested, a place where people can enjoy the open air or company of

friends and neighbors in a relaxed environment, etc. While what factors or combination of

factors would allow a sidewalk public forum status under the opinion of the four-Justice plurality

in Kokinda is unclear in the dispositive sense, it is clear that this particular plurality opinion is

pointing to something other than the circular stated purpose interpretation theory advanced by

Defendants. See United States v. Kokinda, 493 U.S. 720, 725 – 731 (1990), for the four-Justice

plurality’s discussion of sidewalks that is referenced by Defendants. Cf. United States v. Kokinda



                                                   23

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 23 of 30
493 U.S. 720, 740-749 (1990), for another four-Justice plurality discussion regarding which

sidewalks are sidewalks.

         Keister v. Bell, 879 F.3d 1282 (11th Cir. 2018), is also cited by Defendants in support of

the stated purpose interpretation of the dispositive particulars of a public forum in the forum

analysis. This case found that a perimeter sidewalk that ran through a college campus was not a

public forum. It is a case that contradicts decisions of other circuits. See McGlone v. Bell, 681

F.3d 718 (6th Cir. 2012) (sidewalk running through a college campus found to be a public

forum); Brister v. Faulkner, 214 F.3d 675 (5th Cir. 2000) (paved area connected to but not part a

perimeter sidewalk was a traditional public forum, just as the perimeter sidewalk was assumed to

be); Henderson v. Lujan, 964 F.2d 1179 (D.C. Cir. 1992) (sidewalk officially part of the Vietnam

Memorial adjacent to a public street found to be a public forum); Lederman v. United States, 291

F.3d 36 (D.C. Cir. 2002) (sidewalk not bordering public streets on the capital grounds found to

be a public forum); United States v. Marcavage, 609 F.3d 264 (3rd Cir. 2010) (sidewalks

surrounding Independence National Historical Park found to be a traditional public forum);

Venetian Casino Resort, LLC v. Local Joint Exec. Bd, 257 F.3d 937 (9th Cir. 2001)(sidewalk on

private casino property found to be a traditional public forum). Finally, it is worth noting that

Keister v. Bell, 879 F.3d 1282 (11th Cir. 2018), affirmed a district court decision which

recognized the utility of the duck test in the context of the forum analysis.4 Neither the Supreme




4
  “[W]hen courts in this [11th] circuit conduct a forum analysis, they are tasked with assessing the forum’s physical
characteristics, as well as the traditional uses made of the property. To be sure, this is a fact-intensive inquiry, and at
least some courts have been guided by the time-tested adage:’[i]f it looks like a duck, and it walks like a duck, and it
quacks like a duck, then it’s probably a duck.’ McMahon v. City of Panama Beach, 180 F. Supp.3d 1076, 1080
(N.D. Fla. 2016) (noting the utility of the “duck test” in the context of forum analysis). So, the question becomes
this: is the intersection a public forum duck or a limited public forum duck?” Keister v. Bell, 240 F. Supp.3d 1232,
1238 (N.D. Alabama, 2017). Plaintiff respectfully asks that the Court not consider what type of duck the external
grounds of the East Hills Library and the sidewalk in question may be when making a decision.

                                                            24

          Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 24 of 30
Court nor the 8th Circuit have recognized any such utility of the duck test when engaging in the

forum analysis and consequently this Court is not bound by such alleged reasoning.

       Far from an interpretive epiphany, the stated purpose interpretation is naught but a

logically offensive temporary and non-binding departure from the Supreme Court’s past and

recent First Amendment jurisprudence. Indeed, attempting to apply Defendants’ stated purpose

interpretation of the forum analysis to a relatively recent Supreme Court decision, McCullen v.

Coakley, 574 U.S. 464 (2014), demonstrates the theory’s implausibility. The sidewalk involved

in McCullen, like all sidewalks, allowed folks to get from point A to point B. Here, it also

allowed women to enter an abortion clinic. Plaintiffs in this case were attempting to engage in

sidewalk canvassing to talk to women about alternatives to abortion and help them pursue those

options. The stated purpose interpretation of the dispositive criterion of the forum analysis

would have found that no such right to sidewalk canvassing existed, as the stated purpose of the

sidewalk was to facilitate pedestrian traffic, not to provide an open forum for debate. The reality,

however, is that “traditional public fora are open to expressive activity regardless of the

government’s intent” Arkansas Education Television Com’n v. Forbes, 523 U.S. 666, 678 (1998)

and the Supreme Court did not entertain any stated purpose interpretation of the sidewalk in

question or any other inquiry serving to make a mockery of the First Amendment when it ruled

in favor of the plaintiffs in McCullen. Indeed, in addition to general interpretive guidance that

the First Amendment requires that the benefit of any doubt be given to the speaker, the most

recent guidance we have from the Supreme Court regarding the dispositive criteria of a public

forum per the forum analysis turns not upon stated purpose or intent, but objective (and non-

exclusive) criteria: “streets, parks, sidewalks, and the like…..” Minnesota Voters Alliance v.

Mansky, 138 S.Ct. 1876, 1885 (2018).



                                                 25

        Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 25 of 30
   III.      DEFENDANTS FAIL TO CONSISTENTLY CONCEPTUALIZE THE
             ALLEGED LEGITIMATE INTEREST THE DESIGNATED AREA
             PURPORTS TO SERVE

          What legitimate interest the Library alleges the designated area is serving, along with

how the Library would define unimpeded ingress and egress, and what restrictions it believes are

necessary to allow for this or another alleged legitimate purpose is not entirely clear. Indeed,

Plaintiff asked Defendant Library in an interrogatory if the designated area served a purpose that

could not similarly be served by requiring that petitioning take place a reasonable distance from

the doors. Below is a snippet of their response:




From the Library’s Suggestions in Support of its Motion for Summary Judgment, the Library

policy is “narrowly tailored to prevent the impediment of the Library patrons’ ingress and

egress.” ECF 89, p.11. But see Defendant Library’s Suggestions in Opposition to Plaintiff’s

Motion for Summary Judgment, ECF 96, p.11. (“Defendant’s 2019 policy…is …designed to

protect patrons entering and leaving the Library who want to be left alone and ‘pass without

obstruction.’”). While Defendants fail to consistently conceptualize the alleged legitimate

interest that the designated area purports to serve, they seemed, when pressed, to abandon and/or

significantly expand the unimpeded ingress and egress interest with a general right-to-be-left-

alone theory of state protection. However, the case cited by Defendants in support of such a

theory involved a controversy between individuals entering healthcare facilities in Colorado who

                                                   26

          Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 26 of 30
were subjected to harassment and even assault and those opposed to medical procedures

(abortion), particulars inapposite to the context of this controversy. The record developed

surrounding the controversy in Colorado demonstrated that “many citizens seeking medical

counseling and treatment at Colorado health care facilities were openly subjected to verbal abuse

and on occasion, were physically assaulted while entering or leaving health care facilities.” Hill

v. Thomas, 973 P.2d 1246, 1249 (Colo., 1999). Specifically, there was testimony that a mother

and a daughter, while walking towards a clinic were “immediately surrounded and yelled at and

screamed at” and that anti-abortion protestors would “thrust signs in faces.” Id. at 1251. Here,

Colorado’s purported legitimate interest was public safety to include protecting folks from

documented assault and harassment when entering a health care facility, not an undifferentiated

paternalistic desire to spare folks from unwanted communication in a general context. But, even

when glossing over substantial differences in the purported interests of the Library and the State

of Colorado in the case cited by Defendants,

   IV.      DEFENDANTS’ RIGHT-TO-BE-LEFT-ALONE THEORY OF STATE
            PROTECTION, SIMILAR TO THE LIBRARY’S “PURSUE PATRONS”
            LANGUAGE IN THE POLICY IN QUESTION, COVERS OVER
            APPROACHING PEOPLE FOR THE FIRST TIME AND CONTINUING TO
            BADGER SOMEONE WHO IS NOT INTERESTED.

         The Library’s argument fails to account for the important distinction between

approaching someone for the first time and continuing to bother, badger or harass someone who

has indicated they are opposed to the cause or do not want to be bothered. Case law, however,

including the case law utilized by the Supreme Court to support its decision in Colorado v. Hill,

530 U.S. 730 (2000), distinguishes between initial human communication (“[w]e are a social

people”) and “persistent importunity, following and dogging after an offer of communication

has been declined.” (emphasis added). Id. at 717, citing American Steel Foundries v. Tri-City



                                                27

         Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 27 of 30
Trades Council, 257 U.S. 184, 204 (1921). Waving at people, actively approaching people and

talking with them from a normal conversational distance simply is not the same thing as

continuing to press a communicative view or communication itself upon someone after they

have expressed that they are not interested. It is this very distinction that is also covered over by

the “pursue patrons” language of the library policy.


   V.      DEFENDANTS ARGUMENT THAT THE LIBRARY POLICY IS
           NARROWLY TAILORED SIMPLY DOES NOT WITHSTAND
           CONSTITUTIONAL SCRUTINY

        Defendants assert that any means whatsoever of achieving a legitimate end satisfies the

First Amendment requirement of narrow tailoring. The logical consequence of such an

interpretation of narrow tailoring is a circular deconstruction of First Amendment rights. But

here Defendants’ willful disregard of applicable caselaw in their interpretation is abundantly

clear: no matter how many times that they assert that narrow tailoring does not require the least

restrictive means of achieving an end, this assertion in itself does not excuse them from the

remainder of the requirements, which are explicitly and unambiguously clear. “Government may

not regulate expressions in such a manner that a substantial portion of the burden on speech does

not advance its goals.” Ward v. Rock Against Racism, 491 U.S. 781, 799 (1989). In order to

“meet the requirement of narrow tailoring, the government must demonstrate that alternative

measures that burden substantially less speech would fail to achieve the government’s interest.”

McCullen v. Coakley, 573, U.S. 464, 495 (2014). Indeed, even in a nonpublic forum, the

government may not simply utilize whatever means it chooses, as it may not decline to select

“simple available alternatives” that will also serve the targeted legitimate interest. Sammartano v.

First Judicial Dist. Court, 303 F.3d 959, 967 (9th Cir. 2002).




                                                  28

        Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 28 of 30
CONCLUSION

       In their opposition to Plaintiff’s motion for summary judgment, Defendants have argued

that forum classification, legitimate interests and narrowly tailoring should be interpreted in a

manner that deconstructs First Amendment rights, an argument unpersuasive from any logical or

good faith interpretive standpoint. What’s more, they make this argument without making any

attempt to reconcile their theories with contradictory cases, arguments, recent Supreme Court

cases, the substantive purpose of the First Amendment, or the First Amendment’s requirement

that the benefit of the doubt be given to protecting rather than stifling speech. Whether or not the

First Amendment and its “interpretive framework”/the forum analysis should be interpreted in

the facially deprecating manner advanced by Defendants is an issue of law. Plaintiff respectfully

requests summary judgment in her favor.



                                                              RESPECTFULLY SUBMITTED,

                                                              STACY ARNOLD, Plaintiff

                                                               /s/Stacy Arnold
                                                              Stacy Arnold
                                                              500 Westover Dr. #11589
                                                              Sanford, NC 27330
                                                              803-428-7024
                                                              stacy.kaye.arnold@gmail.com




                                                 29

        Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 29 of 30
                                CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing was filed electronically with the Clerk of
the Court on December 4, 2020, to be served by operation of the Court’s electronic filing system
upon:
 Christopher L. Heigele                           Gregory P. Goheen
 Steven F. Coronado                               McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                      10 East Cambridge Circle Drive
 4600 Madison Avenue                              Ste. 300
 Suite 210                                        Kansas City, KS 66103
 Kansas City, MO 64112-3019                       ggoheen@mvplaw.com
 cheigele@batyotto.com                            Attorneys for Defendant
 scoronado@batyotto.com                           St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey


_/s/ Stacy Arnold________




                                               30

        Case 5:19-cv-06137-BP Document 100 Filed 12/04/20 Page 30 of 30
